The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 29, 2022

                               2022COA112

No. 21CA0183, Marriage of DePumpo — Family Law —

Dissolution — Spousal Maintenance — Child Support —

Imputed Income — Rental Property Income — Ordinary and

Necessary Expenses

     In this dissolution of marriage proceeding, a division of the

court of appeals addresses two issues of first impression: (1)

whether gains in an investment account awarded as part of the

property division constitute “income” for maintenance and child

support purposes; and (2) whether the calculation of rental income

for child support and maintenance purposes excludes all

depreciation. The division first holds that unrealized gains on an

investment portfolio do not constitute “gross income” for child

support and maintenance purposes, although in some
circumstances growth in an investment account may be considered

under equitable principles. Second, the division holds that, under

sections 14-10-114(8)(c)(III)(B) and 14-10-115(5)(a)(III)(B), C.R.S.

2021, the “accelerated component of depreciation expenses” is

explicitly excluded as an “ordinary and necessary expense” when

calculating a party’s rental income.
COLORADO COURT OF APPEALS                                         2022COA112


Court of Appeals No. 21CA0183
Larimer County District Court No. 18DR30477
Honorable Juan G. Villaseñor, Judge


In re the Marriage of

Sarah Louise Schaefer, f/k/a Sarah DePumpo,

Appellant,

and

Timothy John DePumpo,

Appellee.


                        JUDGMENT REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                    Division A
                        Opinion by CHIEF JUDGE ROMÁN
                        Martinez* and Graham*, JJ., concur

                         Announced September 29, 2022


The Harris Law Firm, PLLP, Katherine O. Ellis, Denver, Colorado, for Appellant

Aitken Law, LLC, Sharlene J. Aitken, Denver, Colorado, for Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2022.
¶1    Sarah Louise Schaefer, formerly known as Sarah DePumpo

 (wife), appeals the district court’s maintenance and child support

 awards, and in particular the court’s income calculations, entered

 in connection with the dissolution of her marriage to Timothy John

 DePumpo (husband). As matters of first impression, wife asks us to

 consider (1) whether the unrealized capital gains on an investment

 account awarded as part of the property division constitute

 “income” for maintenance and child support purposes; and (2)

 whether the calculation of rental income, required by statutes for

 child support and maintenance purposes, excludes all depreciation.

 We say “no” to both considerations.

¶2    Our conclusions lead us to reverse the judgment and remand

 the case to the district court for it to recalculate the parties’

 incomes and enter new maintenance and child support awards. We

 also direct the court on remand to consider wife’s request for

 appellate attorney fees under section 14-10-119, C.R.S. 2021.

                         I.    Background Facts

¶3    The parties had a fifteen-year marriage, during which husband

 was the source of income through his ownership of several

 businesses. The income the parties received from the businesses


                                     1
 allowed them to amass substantial investment accounts, including

 a TD Ameritrade account, and purchase several real properties,

 many of which were used as rentals.

¶4    By agreement of the parties, wife stayed home during the

 marriage to care for the parties’ four children. Wife last worked

 outside the home in 2007, although she sometimes helped husband

 with his businesses. At the time of the 2020 permanent orders

 hearing, wife was enrolled in an online program to earn a master’s

 degree in library science.

¶5    As its permanent orders, the court awarded husband

 $6,703,173.22 of the marital estate. Husband received all the real

 properties, including the rental properties. The remaining

 $2,782,365.80, which included the TD Ameritrade investment

 account, went to wife. To equalize this uneven division, the court

 ordered husband to pay wife $1,960,403.71.

¶6    For maintenance and child support, the court calculated

 husband’s monthly income at $57,662 and wife’s at $19,666. The

 court found that certain factors, such as husband’s history as the

 family income provider and the parties’ high standard of living,

 entitled wife to a monthly maintenance award while she obtained


                                   2
 her master’s degree. The court awarded wife $5,000 per month for

 forty-eight months (the duration of her graduate school program),

 citing her receipt of substantial liquid assets, current income, and

 ability to increase her earnings upon graduation. The court’s child

 support calculations resulted in an order for wife to pay $132 per

 month to husband.

                    II.        The Income Calculations

¶7    Wife contends that the court miscalculated both parties’

 incomes for maintenance and child support purposes. As

 mentioned above, wife raises two contentions: First, she argues that

 the court erroneously included the unrealized capital gains on the

 TD Ameritrade account as part of her income. Second, she argues

 that the court erroneously included depreciation expenses

 associated with the rental properties when calculating husband’s

 income. For the following reasons, we reverse both parties’ income

 calculations and remand the issue for further consideration.

                          A.     Standard of Review

¶8    We review maintenance and child support orders for an abuse

 of discretion. In re Marriage of Tooker, 2019 COA 83, ¶ 12. We will

 not disturb the district court’s factual findings unless they are


                                       3
  clearly erroneous and unsupported by the record. In re Marriage of

  Salby, 126 P.3d 291, 298 (Colo. App. 2005). We review de novo

  whether the court applied the proper legal standard. Tooker, ¶ 12.

                          B.    Wife’s Income

                         1.    Additional Facts

¶9     Wife does not dispute on appeal the court’s finding that she

  could earn $3,000 per month. However, she disputes that the

  $16,666 in unrealized monthly gains reflected in the TD Ameritrade

  account should be imputed to her as additional income.

¶ 10   At the hearing, husband hired an expert to calculate the

  historical returns on the TD Ameritrade account. The expert first

  calculated the historical, long-term returns on stock accounts,

  using the S&P 500 and similar returns on a mixed portfolio of

  stocks and bonds, using Vanguard. He determined that the S&P

  500 averaged a 9.5% return rate over 91 years and Vanguard

  averaged a 7.8% rate over 91 years. The expert then calculated

  short-term returns, opining that a party could earn a 5% return in

  the stock market “without working too hard.”

¶ 11   Next, the expert looked at the parties’ TD Ameritrade account,

  concluding that it averaged a 15.32% return rate over 10 years.


                                   4
  The expert acknowledged that the returns on the TD Ameritrade

  account varied from month to month and that his historical

  analysis was not indicative of future returns. But the expert

  testified that the account balance grew every year and did not

  deplete. The expert did not distinguish between unrealized capital

  gains and dividends, interest, realized capital gains, and other

  “returns,” but included unrealized capital gains as “returns.”

¶ 12   Finally, the expert calculated the specific amount of returns

  that a hypothetical $4,000,000 portfolio of stocks and bonds could

  expect to each generate under the four percentages stated above.1

  The expert established that a 5% return rate on that hypothetical

  portfolio would generate $200,000 per year ($16,666 per month), a

  7.8% rate would generate $312,000 per year ($26,000 per month), a

  9.5% rate would generate $380,000 per year ($31,666 per month),

  and a 15.32% rate would generate $612,800 per year ($51,066 per

  month).




  1Although the expert calculated the specific amount of returns on a
  hypothetical $4,000,000 portfolio of stocks and bonds, the court
  valued the parties’ TD Ameritrade account at $2,199,506.07.

                                    5
¶ 13        The court found the expert’s testimony credible. It found that

  the TD Ameritrade account could generate between $16,666 and

  $51,066 per month in returns. The court adopted the lowest return

  amount of $16,666 and imputed it to wife as part of her monthly

  income determination.

       2.    Unrealized Capital Gains in an Investment Account Are Not
                                       Income

¶ 14        We conclude that the court erred by including in wife’s income

  calculation the $16,666 in returns on the TD Ameritrade account.

  We hold that unrealized capital gains in an investment account are

  not income for maintenance and child support purposes.

¶ 15        A party’s gross income for child support and maintenance

  purposes means “income from any source.” § 14-10-114(8)(c)(I),

  C.R.S. 2021; § 14-10-115(5)(a)(I), C.R.S. 2021. “Income from any

  source” includes dividends, interest, and capital gains.

  § 14-10-114(8)(c)(I)(F), (K), (N); § 14-10-115(5)(a)(I)(F), (K), (N).

  “Income from any source” also includes the amount of income an

  asset generates or even the principle of the asset if it is used as

  income. In Interest of A.M.D., 78 P.3d 741, 746 (Colo. 2003); In re




                                        6
  Marriage of Bregar, 952 P.2d 783, 786 (Colo. App. 1997); In re

  Marriage of Armstrong, 831 P.2d 501, 503 (Colo. App. 1992).

¶ 16   However, neither the maintenance nor child support statute

  defines whether unrealized gains in an investment account

  constitute “income.” And no Colorado cases have addressed this

  point. So, we look at the few out-of-state rulings on this issue

  before turning to analogous Colorado cases.

¶ 17   Cases in New York hold that the unrealized increase in value

  of an investment account is “paper only” income and should be

  excluded when determining income for the purposes of calculating

  child support. See Cupkova-Myers v. Myers, 880 N.Y.S.2d 736,

  737-38 (App. Div. 2009) (reversing magistrate’s finding that the

  father’s income for child support should include the $96,801.54

  “change in investment value” of his investment accounts);

  Gluckman v. Qua, 687 N.Y.S.2d 460, 462 (App. Div. 1999) (hearing

  examiner should not have imputed the $87,937 increase in the

  father’s stock portfolio as income for child support).

¶ 18   Arkansas cases similarly conclude that the increase in a stock

  portfolio is not income for child support or maintenance purposes

  unless the increase can be accessed and used by the party. See


                                     7
  Dare v. Frost, 2018 Ark. 83, at 6-7, 540 S.W.3d 281, 284-85

  (affirming circuit court’s order that father’s income must include

  the funds he received from his investment account but not the

  unrealized increase in the portfolio); Grimsley v. Drewyor, 2019 Ark.

  App. 218, at 22, 575 S.W.3d 636, 648 (the wife’s stock certificate

  and investment account did not constitute income for maintenance

  purposes because she had not received money from them).

¶ 19   Analogous Colorado cases generally agree that an unrealized

  compensation source not expressly defined by the maintenance and

  child support statutes is only “income” if it is available to the party

  to meet living expenses or to increase their standard of living. See

  A.M.D., 78 P.3d at 746 (the principal of a monetary inheritance is

  income only if the recipient uses it as a source of income to meet

  existing living expenses or increase their standard of living); In re

  Parental Responsibilities Concerning N.J.C., 2019 COA 153M, ¶ 22

  (deferred compensation is income only if the parent has the ability

  to use it to pay expenses); Tooker, ¶¶ 9-10 (tuition assistance and

  book stipend paid directly to a college are not income because they

  are not available to the parent for daily living or discretionary

  expenses); In re Marriage of Davis, 252 P.3d 530, 535 (Colo. App.


                                     8
  2011) (employer contributions to a 401(k) account and health

  insurance plans are not income unless the employee can receive

  them as wages and use them for general living expenses); In re

  Marriage of Mugge, 66 P.3d 207, 211 (Colo. App. 2003) (employer’s

  pension contributions are not income until the funds are

  distributed and the employee can use the amounts as wages).

¶ 20   We are persuaded that the unrealized, “paper only” gains in an

  investment account are not income for maintenance and child

  support purposes unless the gains are realized and therefore can be

  used to meet living expenses, pay discretionary expenses, or

  increase the recipient’s standard of living.

¶ 21   Here, there was no evidence that the parties ever received

  income from the TD Ameritrade account during the marriage. The

  evidence showed only that the TD Ameritrade account had grown

  and had significant income-earning potential. But there is an

  appreciable difference between what an account provides to a party

  as actual income and what it is capable of providing if invested

  differently. On remand, the court must endeavor to differentiate

  between these two things to determine what portion, if any, of the

  TD Ameritrade account is income to wife consistent with the


                                     9
  principles outlined above. See Miller v. Miller, 734 A.2d 752, 760

  (N.J. 1999) (“The calculation of imputed income from investments is

  equally within our courts’ capabilities.”). But see Clark v. Clark,

  779 A.2d 42, 47 (Vt. 2001) (“To require courts in every case to

  carefully examine an investment account and determine which

  stocks are producing income and which are not would be an overly

  burdensome task.”).

¶ 22   Although unrealized gains in an investment account are not

  income, maintenance and child support are inherently equitable

  determinations, and the court has discretion to make those awards

  based on the specific facts of the case. See § 14-10-114(3)(c) (when

  considering the amount and duration of an award, the court may

  consider any other factor that it deems relevant); § 14-10-114(3)(e)

  (the maintenance guidelines are not presumptive, and the court has

  discretion to determine an award “that is fair and equitable to both

  parties based upon the totality of the circumstances”);

  § 14-10-115(8)(e) (the child support guidelines are rebuttable and

  the court may deviate from the guidelines and schedule “where its

  application would be inequitable, unjust, or inappropriate”); see

  also A.M.D., 78 P.3d at 745 (the child support statute empowers the


                                    10
  court to deviate from the guidelines and increase or reduce the

  parents’ gross incomes based on the facts of a case); In re Marriage

  of Nelson, 2012 COA 205, ¶ 23 (maintenance is determined by a

  discretionary balancing of factors).

¶ 23   Giving the court discretion to make these determinations is

  particularly important where the facts may indicate that a party is

  attempting to use an investment strategy to shield income to avoid

  a maintenance or child support obligation. See, e.g., Kay v. Kay,

  339 N.E.2d 143, 146 (N.Y. 1975) (a party’s investment strategy may

  not be a basis for a party to place a possible source of income “off

  limits”); see also Mugge, 66 P.3d at 212 (“[A] parent cannot limit his

  or her child support obligation by a voluntary decision to avoid

  income that, if realized, would clearly constitute gross income for

  child support purposes.”). Even so, the statutes’ grant of

  discretionary authority does not give the court carte blanche to

  create income “where none, in fact, exists.” See In re Marriage of

  Destein, 111 Cal. Rptr. 2d 487, 495 (Ct. App. 2001). Here, the

  court considered unrealized gains as income rather than exercising

  its discretionary authority to determine whether the investment




                                    11
  strategy limited child support or maintenance obligations to an

  extent that was inequitable, unjust, or inappropriate.

¶ 24   Accordingly, we reverse the calculation of wife’s income and

  remand for the court to recalculate it as announced above.

  Because the court was presented with little to no evidence about

  the specific TD Ameritrade portfolio, the court may have to allow the

  parties to present additional evidence on remand to allow it to

  determine whether wife receives any actual income from the TD

  Ameritrade portfolio.

                          C.    Husband’s Income

¶ 25   Wife contends that the court erred by reducing husband’s

  rental income by including depreciation expenses. Ultimately, we

  conclude that more specific findings are required on reducing the

  rental income by depreciation. We therefore reverse the calculation

  of husband’s income and remand for further proceedings.

                           1.   Additional Facts

¶ 26   As noted, husband received the rental properties. At the

  hearing, he provided the court with evidence showing each rental

  property’s rental rate as well as the associated depreciation

  amount. Husband wanted the court to include all depreciation for


                                    12
  each property when determining his net monthly rental income.

  Wife argued that the court should not consider any depreciation.

¶ 27   The court found that the depreciation in excess of the income

  husband earned on the rentals would not be included in his income

  calculation but that all other depreciation would be allowed.

                 2.    The Court’s Statutory Application

¶ 28   Under the maintenance and child support statutes, “income”

  includes income from rents. § 14-10-114(8)(c)(I)(J);

  § 14-10-115(5)(a)(I)(J). Income from rental property means gross

  receipts minus “ordinary and necessary expenses” required to

  produce such income. § 14-10-114(8)(c)(III)(A);

  § 14-10-115(5)(a)(III)(A). “‘Ordinary and necessary expenses’ . . .

  does not include amounts allowable by the internal revenue service

  for the accelerated component of depreciation expenses or

  investment tax credits or any other business expenses determined

  by the court to be inappropriate for determining gross income.”

  § 14-10-114(8)(c)(III)(B); see also § 14-10-115(5)(a)(III)(B) (nearly

  identical definition). “Ordinary and necessary expenses” also do not

  include deductions for expenses in excess of income produced. In

  re Marriage of Eaton, 894 P.2d 56, 60 (Colo. App. 1995).


                                     13
¶ 29   The parties dispute whether all forms of depreciation should

  be excluded as an “ordinary and necessary expense,” or whether

  only “accelerated depreciation” is excluded. One Colorado case

  addresses section 14-10-115(5)(a)(III)(B), and no cases address

  section 14-10-114(8)(c)(III)(B). The lone Colorado case, Eaton,

  considered only whether to include as part of a party’s income the

  losses he incurred in excess of his income from rental property.

  894 P.2d at 60 (addressing child support). The division was not

  asked to and did not consider the specific issue before us. Thus,

  Eaton is not helpful to us. Moreover, despite the statutory language

  referring to the expenses allowable by the Internal Revenue Service,

  we are not guided by definitions that may be used for federal or

  state income tax purposes. See Armstrong, 831 P.2d at 503 (a

  source of income under the child support guidelines is not

  determined by other definitions that may be used for federal or

  state income tax purposes).

¶ 30   In determining the meaning of the statutes, we engage in a

  plain language analysis and give effect to the statutory terms

  according to their commonly understood and accepted usage. See




                                   14
  People in Interest of J.R.T., 55 P.3d 217, 219 (Colo. App. 2002), aff’d

  sub nom. People v. Martinez, 70 P.3d 474 (Colo. 2003).

¶ 31   “Depreciation” simply means a “loss of value.” Webster’s Third

  New International Dictionary 606 (2002). “Accelerated depreciation”

  means “depreciation of assets at a higher rate than that normally

  assigned to cover use and exhaustion.” Id. at 10; see also Black’s

  Law Dictionary 555 (11th ed. 2019) (The “accelerated depreciation

  method” is “[a] depreciation method that yields larger deductions in

  the earlier years of an asset’s life and smaller deductions in the

  later years.”).

¶ 32   The plain language of sections 14-10-114(8)(c)(III)(B) and

  14-10-115(5)(a)(III)(B) excludes only the “accelerated component of

  depreciation expenses” — that is, the component of depreciation or

  loss of value that occurs at a higher rate than normal. The statutes

  are silent as to whether all depreciation expenses should be

  excluded. If the legislature had intended to exclude all depreciation

  expenses from this calculation, it could have said so. We are not at

  liberty to read different terms into the plain language of these

  statutes. See Int’l Truck & Engine Corp. v. Colo. Dep’t of Revenue,

  155 P.3d 640, 642 (Colo. App. 2007).


                                    15
¶ 33      Nor are we at liberty to disregard language in a statute; rather,

  we must construe the statutory language as the legislature enacted

  and assume that the legislature did not choose words idly. Pisano

  v. Manning, 2022 COA 22, ¶ 25.

¶ 34      Because the district court made no findings explaining why it

  considered all depreciation on the rentals to be an ordinary and

  necessary expense, we reverse the calculation of husband’s income.

  On remand, the court shall make factual findings concerning the

  type of the depreciation associated with husband’s rentals (i.e.,

  whether the depreciation is accelerated) before it concludes whether

  the depreciation is an ordinary and necessary expense. As per

  Eaton, the court may not include in husband’s rental income

  calculation the depreciation that exceeds the rental income

  received. See 894 P.2d at 60.

¶ 35      The court has discretion on remand whether to take new

  evidence on this issue.

   III.    The Fairness of the Maintenance and Child Support Awards

¶ 36      The recalculation of the parties’ incomes will require the court

  to enter new maintenance and child support orders. Therefore, we




                                      16
  decline to consider wife’s contention regarding the fairness of the

  maintenance award.

                   IV.   The Parties’ Attorney Fees Requests

                                A.     Wife’s Request

¶ 37   Wife requests an award of her attorney fees under section

  14-10-119. We direct the court to consider this request on remand.

  See C.A.R. 39.1.

                           B.        Husband’s Request

¶ 38   We deny husband’s request for attorney fees under section

  13-17-102(2), C.R.S. 2021. Given our disposition, wife’s appeal was

  not frivolous.

¶ 39   Further, husband is not entitled to his costs on appeal. See

  C.A.R. 39(a)(4) (if a judgment is reversed, costs are taxed against

  the appellee).

                                 V.     Conclusion

¶ 40   The judgment is reversed, and the case is remanded to the

  district court for it to recalculate both parties’ incomes, enter new

  maintenance and child support orders, and consider wife’s

  appellate attorney fees request.




                                          17
¶ 41   The court must consider the parties’ current financial

  circumstances when recalculating the parties’ incomes. See In re

  Marriage of Wright, 2020 COA 11, ¶ 24. As well, the court’s new

  maintenance and child support orders must include sufficiently

  explicit factual findings that will give us a clear understanding of

  the basis for the orders. See In re Marriage of Gibbs, 2019 COA

  104, ¶ 9.

¶ 42   The existing maintenance and child support orders will remain

  in place pending the entry of new orders.

       JUSTICE MARTINEZ and JUDGE GRAHAM concur.




                                    18